Citation Nr: 9928592	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-09 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Waiver of recovery of loan guaranty indebtedness.


REPRESENTATION

Appellant represented by:	Jordan F. Camenker, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from September 1956 to 
September 1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1994 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board remanded this case in September 1997, and following 
completion of the requested development, the case was 
returned to the Board for further appellate review of the 
issue listed on the title page.

The appellant testified before the undersigned Acting Member 
of the Board at a personal hearing held on July 29, 1997.  
The transcript of that hearing is of record.

The issue of validity of the loan guaranty indebtedness 
recently adjudicated by the RO is not presently in appellate 
status as of the date of this decision.  The validity and 
enforceability of the debt was addressed by the RO, and the 
appellant was notified of the determination and his appeal 
rights in a June 1999 supplemental statement of the case.  
However, there is not of record either a notice of 
disagreement to initiate a new appeal or a substantive appeal 
filed to add it to the present appeal on this issue.  
Consequently, the only issue which remains on appeal at this 
time is waiver of recovery of the loan guaranty indebtedness.


FINDINGS OF FACT

1.  In December 1986, the appellant and his wife assumed a 
loan which was guaranteed, in part, by VA, for the purchase of 
a house located in Orange County, Florida.

2.  A notice of default was received by VA in November 1991, 
which noted that the first default was on September 1, 1991.  
The holder subsequently informed VA of its intent to foreclose 
as a result of the appellant's uncured default of October 1, 
1991.

3.  Following the appellant's default, the property was sold 
for an amount less than the outstanding principal, interest 
and foreclosure costs, and the resulting deficiency of 
$21,132.04 was charged to the appellant.

4.  The evidence in this case shows that the appellant's 
default in 1991 was due to an over-extended financial 
situation attributable to his inability to sell the property 
prior to foreclosure while also maintaining his other 
financial obligations, including his mortgage on his out-of-
state residence.

5.  There is no evidence of fraud, misrepresentation, or bad 
faith involved in the creation of the indebtedness.

6.  It is not shown by the evidence that VA was at fault in 
the creation of the indebtedness or that recovery of the 
indebtedness would nullify the objective for which benefits 
were intended.

7.  Failure to make restitution would not result in unfair 
gain to the appellant.

8.  The appellant did not relinquish a valuable right or incur 
a legal obligation in reliance on VA benefits.

9.  The evidence shows that the appellant was responsible for 
the events that led to the default and foreclosure in this 
case and therefore, it is established that he was at fault in 
the creation of the debt.

10.  The evidence in this case does not support the 
appellant's contentions that he would be denied the basic 
necessities of life as a result of collection of the 
outstanding loan guaranty indebtedness.

CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA guaranteed loan.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. § 1.964(a) (1998).

2.  Recovery of the outstanding VA loan guaranty indebtedness 
would not be contrary to the standard of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The pertinent facts in this case may be briefly stated.  In 
December 1986, the appellant assumed a VA-guaranteed mortgage 
loan on a house located in Orange County, Florida.  The 
original amount of the loan was $70,700.  VA's guaranty to 
the holder in the case of default and foreclosure was 
$27,500.  In November 1991, the mortgage holder informed VA 
that monthly mortgage payments had not been made since 
September 1, 1991.  The holder subsequently informed VA of 
its intent to foreclose as a result of the appellant's 
uncured default of October 1, 1991.  See Notice of Intention 
to Foreclose, dated January 21, 1992.  This document 
indicated that the appellant had been in contact with the 
holder regarding his attempts to sell the property prior to 
foreclosure.  It was further indicated that the appellant was 
"... trying very hard to make payments on two homes" and 
that foreclosure was to be delayed because of a "... 
possibility of reinstatement."  Unfortunately, efforts to 
either sell the property or reinstate the loan failed and 
foreclosure proceedings were initiated against the appellant 
in April 1992.  A foreclosure sale on the property took place 
in November 1992.  The holder was the successful bidder at 
the foreclosure sale for the amount specified by VA, $66,097.  
Following the sale, title to the property was conveyed by the 
holder to VA in December 1992.

In May 1993, VA paid the holder's loan guaranty claim, and 
the related loss to the government, in the amount of 
$27,457.04 (net amount of maximum claim payable under the 
loan guaranty, $27,500 minus credit of $42.96), was charged 
as a debt to the appellant and collection efforts were 
initiated.  The total indebtedness was later credited $6,325 
(VA's net gain on resale of property), resulting in an 
outstanding debt of $21,132.04.  See Amended Advice Regarding 
Indebtedness of Obligors on Guaranteed or Insured Loans, VA 
Form 26-1833, dated August 17, 1994.

Analysis

Waiver of recovery of loan guaranty indebtedness may be 
authorized in a case in which collection of the debt would be 
against equity and good conscience.  38 U.S.C.A. § 5302(b) 
(West 1991).

"Equity and good conscience," will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the United States of America.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:  (1) Fault of debtor; (2) Balancing of faults 
between debtor and VA; (3) Undue hardship; (4) Defeat the 
purpose for which benefits were intended; (5) Unjust 
enrichment; and, (6) Changing position to one's detriment by 
reliance on VA benefits through relinquishment of a valuable 
right or incurrence of a legal obligation.  See 38 C.F.R. 
§ 1.965 (1998); see also Ridings v. Brown, 6 Vet. App. 544, 
546 (1994).

In September 1997, the Board concluded that no fraud, 
misrepresentation or bad faith was involved in the creation 
of the indebtedness and thus, consideration of waiver of 
recovery of the debt under the standard of equity and good 
conscience was not precluded by law.  In this respect, the 
Board found no evidence of a willful intent on the part of 
the appellant to seek an unfair advantage.

However, the Board now finds no circumstance that would 
relieve his responsibility with respect to the outstanding 
indebtedness arising from his default on the loan.

Regarding the elements of equity and good conscience, the 
Board finds no evidence that recovery of the indebtedness 
would defeat the purpose for which the benefits are intended 
nor that reliance by the appellant on VA benefits resulted in 
the relinquishment of a valuable right or the incurrence of a 
legal obligation.  Furthermore, there is no evidence of fault 
on the part of VA or that the appellant was unjustly 
enriched.  Accordingly, consideration must be given to the 
remaining elements of fault of the debtor and undue hardship.

After having carefully considered all of the evidence of 
record, the Board finds that the appellant was at fault in the 
creation of the loan guaranty indebtedness.  As indicated 
above, he defaulted on his mortgage payment in October 1991 
and this default was never cured.  Documents in the loan 
servicing file reflect that his default was primarily due to 
an over-extended financial situation due to his inability to 
sell the property prior to foreclosure while also maintaining 
his other financial obligations, including his mortgage on his 
out-of-state residence.  Nevertheless, although his difficult 
personal and financial situation existing at the time of his 
default and any real or potential difficulties arising out of 
that situation were indeed unfortunate, this situation did not 
abrogate the underlying legal responsibilities pertinent to 
the loan or resulting indebtedness and, therefore, will not 
serve to mitigate the degree of fault shown in this case.  A 
finding of fault under the standard of equity and good 
conscience does not require malice aforethought or bad faith.  
The Board only needs to find that the appellant's actions that 
were within his control caused or contributed to the default.

It is important to note that it was the appellant's decision 
alone once he decided to move out-of-state after living in the 
subject property for four years to attempt to maintain 
mortgages on both properties.  Hence, a person of the 
appellant's age, general knowledge, and position in the 
community as a landlord-homeowner would be expected to take 
any and all actions deemed necessary to avoid a default on the 
subject property given the circumstances presented by his 
decision to maintain mortgages on both properties.  Thus, for 
these reasons, the default in this case is shown to have been 
caused by the actions of the appellant within his control for 
which he was legally responsible.

Regarding undue hardship, the appellant's most recent 
financial information, dated in July 1998, reflects that he 
had no dependents and that he and his wife were employed and 
had over $3,100 in combined monthly income.  He reported over 
$2,800 in monthly expenses, leaving a positive monthly 
balance of income to expenses of over $300.  Hence, the Board 
does not find evidence that the appellant would be deprived 
of the basic necessities of life by adjusting his outlays for 
many of his expenses so that monies could be applied to pay 
off the loan guaranty indebtedness.  Moreover, the Board 
finds that his reported expenses for food in the monthly 
amount of $525 appears somewhat excessive for just two 
people, the appellant and his wife.  In addition, the Board 
notes that he has no past-due installment debts and over 
$8,000 in stocks and bonds.  He and his spouse are also 
contributing $925 a month for retirement.  The element of 
"undue hardship" is invoked only where the collection of 
the debt would seriously impair the veteran-debtor's ability 
to "provide his/her family with the basic necessities of 
life."  See VBA Circular 20-90-5 (February 12, 1990).  In 
this case, there is no evidence which shows that he would be 
denied these necessities by paying off this debt in 
reasonable monthly installments.  The veteran-debtor is 
reminded that he is expected to accord a government debt the 
same regard given to any other debt.  On these facts, the 
Board finds that the element of undue hardship is not shown 
in this case to justify a waiver of the debt.

Accordingly, the Board concludes that payment of this debt 
which he caused by his default appears reasonable given the 
facts in this case.  38 C.F.R. §§ 1.964(a)(2), 1.965(a) 
(1998).


.........................................................(CONTINUED ON NEXT PAGE)


ORDER

Waiver of recovery of loan guaranty indebtedness, in the 
amount of $21,132.04, plus accrued interest on that amount, 
is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

